JOHN P. MOORE,
Circuit Judge, dissenting.
I join with Judge Brorby and concur in his dissent. I write separately only to underscore my belief that if Congress intended to establish a standard of simple negligence for director and officer liability, it would have said so unequivocally. To conclude the Congress intended another result, the majority must indulge in a convoluted statutory construction that defies my form of fundamental logic. Thus, I see it as a misconstruction of congressional intent to effectively read out of § 1821(k) the gross negligence limitation.